Morgan, J.
In May 1857, plaintiffs purchased from Sosthene Roman a plantation and slaves. The price was $270,532 39, of which $50,001) were paid in cash. For the balance they gave their promissory notes, payable in six annual installments.
Iu May, 1861, four of the notes then due and unpaid were protested, and a writ of seizure issued at the instance of Sosthene Roman to enforce their payment. This writ was returned, and an alias writ issued in July 1865, Under this writ the property was sold, and was purchased by the defendants (the heirs of Sosthene Roman, he having died in the meanwhile) for $120,000.
Plaintiffs claim that this $120,000 was in excess of the amount remaining due by them, and they say that inasmuch as the original sale was for land and slaves, and as it is admitted that the slaves purchased were properly valued at $120,000, and inasmuch as that portion of the contract was void, they are entitled to recover the $120,000.
The exception of res judicata is opposed' to the demand. The plea is based upon the executory process which issued from the Second District Court. If we.admit that the plea can not be set up against the plaintiff, upon which point, however, we express no opinion, still we think that a party can not be permitted to allow his property to be sold under a judicial process and then claim the proceeds, under tiie allegation that he did not owe the debt, .which the property was sold to pay.
Judgment affirmed.